



    
Exhibit 10.12


FEDERAL HOME LOAN BANK OF DALLAS
2017 DEFERRED COMPENSATION PLAN


Federal Home Loan Bank of Dallas (the “Bank”), hereby establishes the Federal
Home Loan Bank of Dallas 2017 Deferred Compensation Plan (the “Plan”), effective
January 1, 2017 (the “Effective Date”), for the purpose of attracting and
retaining high quality executives and Directors and promoting in them increased
efficiency and an interest in the successful operation of the Bank. The Plan is
intended to, and shall be interpreted to, comply in all respects with Code
Section 409A.


ARTICLE I
DEFINITIONS


1.1 “401(k) Refund Offset Amount” shall mean, for any particular Plan Year, an
amount of Base Salary, if any, that is equal to the gross amount that is
refunded to a Participant under a plan qualified pursuant to Code Section 401(k)
during a Plan Year as a result of such qualified plan’s nondiscrimination
testing for the prior Plan Year.
 
1.2“Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan pursuant to Article 4.


1.3“Bank Contributions” shall mean the contributions made by the Bank pursuant
to Section 3.3.


1.4“Bank Contribution Account” shall mean the Account maintained for the benefit
of the Participant which is credited with Bank Contributions, if any, pursuant
to Section 4.2.


1.5“Bank Matching Contribution” shall have the meaning set forth in Section
3.3(b).


1.6“Base Salary” shall mean a Participant’s annual base salary, excluding
incentive and discretionary bonuses, commissions, reimbursements and other
non-regular remuneration, received from the Bank prior to reduction for any
salary deferrals under benefit plans sponsored by the Bank, including but not
limited to, plans established pursuant to Code Section 125 or qualified pursuant
to Code Section 401(k).


1.7“Beneficiary” or “Beneficiaries” shall mean the person, persons or entity
designated as such pursuant to Section 7.1.


1.8“Board” shall mean the Board of Directors of the Bank.


1.9“Bonus(es)” shall mean amounts paid to the Participant by the Bank in the
form of discretionary, annual incentive compensation, or any other bonus
designated by the Committee as eligible for deferral pursuant to this Plan,
before reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Bank.
 
1.10“Claims” shall have the meaning set forth in Section 10.7.





--------------------------------------------------------------------------------







1.11“Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.


1.12“Committee” shall mean the person or persons appointed by the Board to
administer the Plan in accordance with Article 9.


1.13 “Compensation” shall mean all amounts eligible for deferral for a
particular Plan Year under Section 3.1.


1.14“Crediting Rate” shall mean the notional gains and losses credited on the
Participant’s Account balance that are based on the Participant’s choice among
the investment alternatives made available by the Committee pursuant to Section
3.4 of the Plan.


1.15“Deferral Account” shall mean an Account maintained for each Participant
that is credited with Participant deferrals pursuant to Section 4.1


1.16“Director” shall mean a member of the Board.


1.17“Director’s Fees” shall mean compensation for services as a member of the
Board, excluding reimbursement of expenses or other non‑regular forms of
compensation, before reductions for contributions to or deferrals under any
deferred compensation plan sponsored by the Bank.


1.18“Distributable Amount” shall mean the vested balance in the applicable
Account as determined under Article 4.


1.19“Eligible Executive” shall mean a highly compensated or management level
employee of the Bank selected by the Committee to be eligible to participate in
the Plan.


1.20“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, including Department of Labor and Treasury regulations and applicable
authorities promulgated thereunder.


1.21“Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B))) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but shall in all events correspond to the
meaning of the term “unforeseeable emergency” under Code Section 409A.
 
1.22“Fund” or “Funds” shall mean one or more of the investments selected by the
Committee pursuant to Section 3.4 of the Plan.


1.23“Fund Subaccount” shall have the meaning set forth in Section 4.1.





--------------------------------------------------------------------------------







1.24“Hardship Distribution” shall mean an accelerated distribution of benefits
or a cancellation of deferral elections pursuant to Section 6.5 to a Participant
who has suffered a Financial Hardship.


1.25“Interest Rate” shall mean, for each Fund, the rate of return derived from
the net gain or loss on the assets of such Fund, as determined by the Committee.


1.26“Participant” shall mean any Eligible Executive or Director who becomes a
Participant in this Plan in accordance with Article 2.


1.27“Participant Election(s)” shall mean the forms or procedures by which a
Participant makes elections with respect to (a) voluntary deferrals of his/her
Compensation, (b) the Funds, which shall act as the basis for crediting of
interest on Account balances, and (c) the form and timing of distributions from
Accounts. Participant Elections may take the form of an electronic communication
followed by appropriate confirmation according to specifications established by
the Committee.


1.28“Payment Date” shall mean the date by which a total distribution of the
Distributable Amount shall be made or the date by which installment payments of
the Distributable Amount shall commence.
 
(a) For benefits triggered by the Participant’s Retirement, the Payment Date
shall be the first business day of the January commencing after the Retirement
occurs, and the applicable amount shall be calculated as of the last business
day of December of the year in which the Retirement occurs. Subsequent
installments, if any, shall be calculated as of the last business day of
December of each succeeding Plan Year after the initial calculation, and shall
be made in January of each Plan Year following the Plan Year in which the
initial installment payment was payable.


(b)For benefits triggered by the Participant’s Termination of Service, the
Payment Date shall be the first business day of the month commencing after the
month in which the Termination of Service occurs, and the applicable amount
shall be calculated as of the last business day of the month in which the
Termination of Service occurs.
  
(c)For benefits triggered by the death of a Participant, the Payment Date shall
be the first business day of the month commencing after the month in which the
Participant’s death occurs, and the applicable amount shall be calculated as of
the last business day of the month in which the death occurs. The Committee
shall be provided with documentation reasonably necessary to establish the fact
of the Participant’s death.


(d)The Payment Date of a Scheduled Distribution shall be the first business day
of January of the Plan Year in which the distribution is elected to commence,
and the applicable Distributable Amount shall be calculated as of the last
business day of the preceding December. Subsequent installments, if any, shall
be calculated as of the last business day of





--------------------------------------------------------------------------------







December of each succeeding Plan Year after the initial calculation, and shall
be made in January of each Plan Year following the Plan Year in which the
initial installment payment was payable.


Notwithstanding the foregoing, the Payment Date shall not be before the earliest
date on which benefits may be distributed under Code Section 409A without
violation of the provisions thereof, as reasonably determined by the Committee.


1.29“Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least twelve (12) consecutive months, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(e).


1.30“Plan Year” shall mean the calendar year, commencing on January 1 and ending
on December 31.


1.31“Qualified Plan” shall mean the defined contribution plan maintained by the
Bank which qualifies under Code Section 401(a).


1.32“Retirement” shall mean a Participant’s Separation from Service on or after
having attained age fifty-five (55).


1.31“Retirement Account” shall mean the Participant’s Account(s), including
Deferral Accounts (other than Scheduled Distribution Accounts that have
commenced distribution) and vested portions of the Bank Contribution Account,
which are distributable in the event of the Participant’s Retirement in
accordance with Section 6.1.


1.33“Separation from Service” shall mean a termination of services provided by a
Participant, whether voluntarily or involuntarily, other than by reason of
death, as determined by the Committee in accordance with Treas. Reg.
§1.409A-1(h). In determining whether a Participant has experienced a Separation
from Service, the following provisions shall apply:


(a)For a Participant who provides services to the Bank as an employee, except as
otherwise provided in part (c) of this Section, a Separation from Service shall
occur when such Participant has experienced a termination of employment. A
Participant shall be considered to have experienced a termination of employment
when the facts and circumstances indicate that the Participant and the Bank
reasonably anticipate that either (i) no further services will be performed
after a certain date, or (ii) that the level of bona fide services the
Participant will perform after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
employee or an independent contractor) over the immediately preceding thirty-six
(36) month period (or the full period of services to the employer if the
Participant has been providing services less than thirty-six (36) months). If a
Participant is on military leave, sick leave, or other bona fide





--------------------------------------------------------------------------------





leave of absence, the employment relationship between the Participant and the
Bank shall be treated as continuing intact, provided that the period of such
leave does not exceed six months, or if longer, so long as the Participant
retains a right to reemployment with the Bank under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds six months and the Participant does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the Bank.
 
(b)For a Participant, if any, who provides services to the Bank as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for the Bank, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
the Bank.


(c)For a Participant, if any, who provides services to the Bank as both an
employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services as both an
employee and as an independent contractor, as determined in accordance with the
provisions set forth in parts (a) and (b) of this Section, respectively.
Similarly, if a Participant either (i) ceases providing services for the Bank as
an independent contractor and begins providing services as an employee, or (ii)
ceases providing services as an employee and begins providing services as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services for the Bank in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this Section.
Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for the Bank as both an employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an employee, and
the services provided by such Participant as an employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.


1.34“Scheduled Distribution” shall mean a scheduled distribution date elected by
the Participant for distribution of deferrals from a Scheduled Distribution
Account, including notional earnings thereon, as provided under Section 6.4.


1.35“Scheduled Distribution Account” shall mean a Participant’s Account to which
a Scheduled Distribution election pursuant to Section 6.4 applies.


1.36“Termination of Service” shall mean a Participant’s Separation from Service
that does not qualify as a Retirement.


ARTICLE II
PARTICIPATION


2.1Eligibility. Prior to each Plan Year, the Committee shall, in its sole
discretion, select the particular Eligible Executives and Directors who may
participate in the Plan for the next following Plan Year (or in the case of
newly eligible Participants, prior to the election period set





--------------------------------------------------------------------------------





forth in Section 3.2 for such Participants). To the extent permitted by the
Committee, Eligible Executives and Directors who participate in the Plan may
also participate in other incentive or benefit plans of the Bank.
Notwithstanding any provision in this Plan to the contrary, the Committee may at
any time, and from time to time, cause the cessation of participation of any
Eligible Executive or Director for future Plan Years.


2.2Enrollment Requirements; Commencement of Participation.
 
(a)As a condition to participation, each Eligible Executive and Director
permitted by the Committee to participate in the Plan shall complete, execute
and return to the Committee the appropriate Participant Elections, as well as
such other documentation and information as the Committee reasonably requests,
by the deadline(s) established by the Committee. In addition, the Committee
shall establish from time to time such other enrollment requirements as it
determines, in its sole discretion, are necessary.


(b)Each Eligible Executive and Director shall commence participation in the Plan
on the date that the Committee determines that the Eligible Executive or
Director has met all enrollment requirements set forth in this Plan and required
by the Committee, including returning all required documents to the Committee
within the specified time period.


(c)If an Eligible Executive or Director fails to meet all requirements
established by the Committee within the period required, that Eligible Executive
or Director shall not be eligible to participate in the Plan during such Plan
Year.


ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS


3.1Elections to Defer Compensation. Elections to defer Compensation shall take
the form of a whole percentage (less applicable payroll withholding requirements
for Social Security and income taxes and employee benefit plans, as determined
in the sole and absolute discretion of the Committee) of up to a maximum of:


(1)100% of Base Salary,
(2)100% of Bonuses, and
(3)100% of Director’s Fees.


The Committee may, in its sole discretion, adjust for subsequent Plan Years on a
prospective basis the maximum deferral percentages described in this Section for
one or more types of Compensation (including, without limitation, for particular
types of Bonuses) and for one or more subsequent Plan Years; such revised
deferral percentages shall be indicated on a Participant Election form approved
by the Committee. Notwithstanding the foregoing, in no event shall the maximum
deferral percentages be adjusted after the last date on which deferral elections
for the applicable type(s) of Compensation must be submitted and become
irrevocable in accordance with Section 3.2 below and the requirements of Code
Section 409A. In addition to the deferral types described above, the Committee
may permit a Participant to make a 401(k) Refund Offset Amount election for a
Plan Year, in accordance with the deferral election timing requirements in
Section 3.2





--------------------------------------------------------------------------------





below and as further described in a Participant Election form. By way of
example, the Committee may permit a Participant to elect to defer a 401(k)
Refund Offset Amount for the 2018 Plan Year by submitting an election no later
than December 31, 2017; such election would provide for an additional deferral
of Base Salary in 2018 equal to any refund amount that is distributed to the
Participant during the 2018 Plan Year from the Qualified Plan.


3.3Timing of Deferral Elections; Effect of Participant Election(s).


(a)General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.2, in order for a Participant to make a valid election to defer
Compensation, the Participant must submit Participant Election(s) on or before
the deadline established by the Committee, which shall be no later than the
December 31st preceding the Plan Year in which such Compensation will be earned.
Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such Performance-Based Compensation by submitting new Participant Election(s) in
accordance with Section 3.2(c) below.


(b)Timing of Deferral Elections for New Plan Participants. An Eligible Executive
who first becomes eligible to participate in the Plan on or after the beginning
of a Plan Year, as determined in accordance with Treas. Reg. §1.409A-2(a)(7)(ii)
and the “plan aggregation” rules provided in Treas. Reg. §1.409A-1(c)(2), may be
permitted to make an election to defer the portion of Compensation attributable
to services to be performed after such election, provided that the Participant
submits Participant Election(s) on or before the deadline established by the
Committee, which in no event shall be later than thirty (30) days after the
Participant first becomes eligible to participate in the Plan. If a deferral
election made in accordance with this Section 3.2(b) relates to compensation
earned based upon a specified performance period, the amount eligible for
deferral shall be equal to (i) the total amount of compensation for the
performance period, multiplied by (ii) a fraction, the numerator of which is the
number of days remaining in the service period after the Participant’s deferral
election is made, and the denominator of which is the total number of days in
the performance period. Any deferral election made in accordance with this
Section 3.2(b) shall become irrevocable no later than the 30th day after the
date the Participant first becomes eligible to participate in the Plan.


(c)Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting Participant Election(s) on or before the deadline
established by the Committee, which in no event shall be later than six (6)
months before the end of the performance period, and in no event before any
amount of the Performance-Based Compensation has become “readily ascertainable”
within the meaning of Treas. Reg. §1.409A-2(a)(8). In order for a Participant to
be eligible to make a deferral election for Performance-Based Compensation in
accordance with the deadline established pursuant to this Section 3.2(c), the
Participant must have performed services continuously from the later of (i) the
beginning of the performance period for such compensation,





--------------------------------------------------------------------------------





or (ii) the date upon which the performance criteria for such compensation are
established, through the date upon which the Participant makes the deferral
election for such compensation.


(d)Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Committee may determine that an irrevocable deferral election
for such compensation may be made by timely delivering Participant Election(s)
to the Committee in accordance with its rules and procedures, no later than the
30th day after the Participant obtains the legally binding right to the
compensation, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse, as
determined in accordance with Treas. Reg. §1.409A-2(a)(5). Any deferral
election(s) made in accordance with this Section 3.2(d) shall become irrevocable
no later than the 30th day after the Participant obtains the legally binding
right to the compensation subject to such deferral election(s).
  
(e)Separate Deferral Elections for Each Plan Year. In order to defer
Compensation for a Plan Year, a Participant must submit a separate deferral
election with respect to Compensation for such Plan Year by affirmatively filing
a Participant Election during the enrollment period established by the Committee
prior to the beginning of such Plan Year (or at such other time contemplated
under this Section 3.2), which election shall be effective on the first day of
the next following Plan Year (unless otherwise specified on the Participant
Election).


3.3Bank Contributions.
 
(a)Discretionary Bank Contributions. The Bank shall have the discretion to make
discretionary Bank Contributions to the Plan at any time and in any amount on
behalf of any Participant. Bank Contributions shall be made in the complete and
sole discretion of the Bank and no Participant shall have the right to receive
any Bank Contribution in any particular Plan Year regardless of whether Bank
Contributions are made on behalf of other Participants.


(b)Bank Matching Contributions. The Bank shall make a matching contribution to
each Participant’s Bank Contribution Account for each Plan Year in which the
Participant makes an elective deferral under this Plan, which shall be up to the
maximum matching contributions that the Bank would have made to the
Participant’s account under the Qualified Plan had the Participant’s elective
deferral been contributed to the Qualified Plan without regard to any statutory
or regulatory limitations on salary reduction or matching contributions to the
Qualified Plan, or on compensation taken into account in calculating employer or
employee contributions to the Qualified Plan (the “Bank Matching Contribution”);
provided, however, the Bank Matching Contribution for each Plan Year shall be
reduced by the amount of Bank contributions actually credited to the Participant
under the Qualified Plan for such Plan Year. The Bank will make the
above-referenced matching contribution with respect to each Participant, except
to the extent prohibited or limited by law in which case no such contribution
shall be made and any matching contributions previously made which are
prohibited or limited by such law shall be forfeited and returned to the Bank.
The amount of the Bank Matching Contribution added to the Participant’s Bank
Contribution Account is dependent on the applicable formula for matching
contributions under the Qualified Plan.





--------------------------------------------------------------------------------









3.4Investment Elections.
 
(a)Participant Designation. At the time of entering the Plan and/or of making a
deferral election under the Plan, the Participant shall designate, on a
Participant Election provided by the Committee, the Funds in which the
Participant’s Accounts shall be deemed to be invested for purposes of
determining the amount of earnings and losses to be credited to each Account.
The Participant may specify that all or any percentage of his or her Accounts
shall be deemed to be invested, in whole percentage increments, in one or more
of the Funds selected as alternative investments under the Plan from time to
time by the Committee pursuant to subsection (b) of this Section. If a
Participant fails to make an election among the Funds as described in this
section, the Participant’s Account balance shall automatically be allocated into
a default Fund, as determined by the Committee in its sole discretion. A
Participant may change any designation made under this Section as permitted by
the Committee by filing a revised election, on a Participant Election provided
by the Committee. Notwithstanding the foregoing, the Committee, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Funds elected in accordance with this Section may be added or deleted by
such Participant; furthermore, the Committee, in its sole discretion, may impose
limitations on the frequency with which the Participant may change the portion
of his or her Account balance allocated to each previously or newly elected
Fund. In addition, the Committee may, in its sole discretion, disregard a
Participant’s designation of a Fund on a Participant Election.
 
(b)Investment Funds. The Committee may select, in its sole and absolute
discretion, each of the types of commercially available investments communicated
to the Participant pursuant to subsection (a) of this Section to be the Funds.
The Interest Rate of each such commercially available investment shall be used
to determine the amount of earnings or losses to be credited to the
Participant’s Account under Article IV. The Participant’s choice among
investments shall be solely for purposes of calculation of the Crediting Rate on
Accounts. The Bank shall have no obligation to set aside or invest amounts as
directed by the Participant and, if the Bank elects to invest amounts as
directed by the Participant, the Participant shall have no more right to such
investments than any other unsecured general creditor.


3.5Distribution Elections.


(a)Initial Election. At the time of making a deferral election under the Plan,
the Participant shall designate the time and form of distribution of deferrals
made pursuant to such election (together with any earnings credited thereon)
from among the alternatives specified under Article VI for the applicable
distribution. At the time of a Participant’s initial enrollment in the Plan, a
Participant must elect the form of distribution for the Participant’s Accounts.
The form of distribution may be (i) a lump sum; (ii) substantially equal annual
installments over up to fifteen (15) years for the Retirement Account; and (iii)
substantially equal annual installments over up to four (4) years for a
Scheduled Distribution Account. A new distribution election may be made at the
time of subsequent deferral elections with respect to deferrals in Plan Years
beginning after the election is made, in accordance with the Participant
Election forms.





--------------------------------------------------------------------------------







  
(b)Modification of Election. A distribution election with respect to previously
deferred amounts may only be changed under the terms and conditions specified in
Code Section 409A and this Section. Except as permitted under Code Section 409A,
no acceleration of a distribution is permitted. A subsequent election that
delays payment or changes the form of payment for a Participant’s Retirement
Account or Scheduled Distribution Account shall be permitted if and only if all
of the following requirements are met:


(1)the new election does not take effect until at least twelve (12) months after
the date on which the new election is made;


(2)the new election delays payment for at least five (5) years from the date
that payment would otherwise have been made, absent the new election; and


(3)in the case of payments made according to a Scheduled Distribution, the new
election is made not less than twelve (12) months before the date on which
payment would have been made (or, in the case of installment payments, the first
installment payment would have been made) absent the new election.


For purposes of application of the above change limitations, installment
payments shall be treated as a single payment under Code Section 409A. Election
changes made pursuant to this Section shall be made in accordance with rules
established by the Committee and shall comply with all requirements of Code
Section 409A and applicable authorities.


ARTICLE IV
ACCOUNTS


4.1Deferral Accounts. The Committee shall establish and maintain up to six (6)
Deferral Accounts for each Participant under the Plan, of which one (1) shall be
the Retirement Account. Each Participant’s Deferral Accounts shall be further
divided into separate subaccounts (“Fund Subaccounts”), each of which
corresponds to a Fund designated pursuant to Section 3.4. A Participant’s
Deferral Account shall be credited as follows:


(a)As soon as reasonably possible after amounts are withheld and deferred from a
Participant’s Compensation, the Committee shall credit the Fund Subaccounts of
the Participant’s Deferral Accounts with an amount equal to Compensation
deferred by the Participant in accordance with the designation under Section
3.4; that is, the portion of the Participant’s deferred Compensation designated
to be deemed to be invested in a Fund shall be credited to the Fund Subaccount
to be invested in that Fund;


(b)Each business day, each Fund Subaccount of a Participant’s Deferral Accounts
shall be credited with earnings or losses in an amount equal to that determined
by multiplying the balance credited to such Fund Subaccount as of the prior day,
less any distributions valued as of the end of the prior day, by the Interest
Rate for the corresponding Fund as determined by the Committee pursuant to
Section 3.4(b); and





--------------------------------------------------------------------------------







 
(c)In the event that a Participant elects for a given Plan Year’s deferral of
Compensation to be allocated to one or more Scheduled Distribution Accounts, all
amounts attributed to the deferral of Compensation for such Plan Year shall be
accounted for in a manner which allows separate accounting for the deferral of
Compensation and investment gains and losses associated with amounts allocated
to each such separate Scheduled Distribution Account.


4.2Bank Contribution Account. The Committee shall establish and maintain a Bank
Contribution Account for each Participant under the Plan. For purposes of a
Participant’s distribution elections, Bank Contributions shall be allocated to
the Retirement Account and subject to distribution in the form applicable to
such Retirement Account. Each Participant’s Bank Contribution Account shall be
further divided into separate Fund Subaccounts corresponding to the Fund
designated pursuant to Section 3.4(a). A Participant’s Bank Contribution Account
shall be credited as follows:


(a)As soon as reasonably possible after a Bank Contribution is made, the Bank
shall credit the Fund Subaccounts of the Participant’s Bank Contribution Account
with an amount equal to the Bank Contributions, if any, made on behalf of that
Participant, that is, the proportion of the Bank Contributions, if any,
designated to be deemed to be invested in a certain Fund shall be credited to
the Fund Subaccount to be invested in that Fund; and


(b)Each business day, each Fund Subaccount of a Participant’s Bank Contribution
Account shall be credited with earnings or losses in an amount equal to that
determined by multiplying the balance credited to such Fund Subaccount as of the
prior day, less any distributions valued as of the end of the prior day, by the
Interest Rate for the corresponding Fund as determined by the Committee pursuant
to Section 3.4(b).


4.3Trust; Funding. The Bank shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Bank may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Bank’s creditors. Benefits paid to the Participant from any
such trust or trusts shall be considered paid by the Bank for purposes of
meeting the obligations of the Bank under the Plan. Notwithstanding anything
herein to the contrary, the Plan shall at all times be entirely unfunded for
purposes of ERISA and the Code, and there shall be no requirement for the Bank
to segregate assets of the Bank for payment of any amounts hereunder. Neither
the Plan nor the establishment of any Account shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Bank, the Board, or the Committee and any Participant. No Participant,
Beneficiary or other person shall have any interest in any particular assets of
the Bank (or any of its affiliates) by reason of the right to receive any
amounts under the Plan.


4.4Statement of Accounts. The Committee shall provide each Participant with
electronic statements at least quarterly setting forth the Participant’s Account
balance as of the end of each applicable period.





--------------------------------------------------------------------------------









ARTICLE V
VESTING


5.1Vesting of Deferral Accounts. The Participant shall be 100% vested at all
times in amounts credited to the Participant’s Deferral Accounts.


5.2Vesting of Bank Contribution Account.
 
(a)Discretionary Bank Contributions credited to the Participant’s Bank
Contribution Account shall be vested based upon the schedule or schedules
determined by the Bank in its sole discretion and communicated to the
Participant.


(b)Bank Matching Contributions credited to the Participant’s Bank Contribution
Account shall be 100% vested at all times.


ARTICLE VI
DISTRIBUTIONS


6.1Retirement Distributions. Except as otherwise provided herein, in the event
of a Participant’s Retirement, the Distributable Amount credited to the
Participant’s Retirement Account (including all vested Bank Contributions) and
any Scheduled Distribution Account(s) that have not commenced distribution,
shall be paid to the Participant in a lump sum on the Payment Date following the
Participant’s Retirement, unless the Participant has made an alternative benefit
election on a timely basis to receive substantially equal annual installments
over up to fifteen (15) years.


6.2Termination Distributions. Except as otherwise provided herein, in the event
of a Participant’s Termination of Service, the Distributable Amount credited to
the Participant’s Retirement Account (including all vested Bank Contributions)
and any Scheduled Distribution Account(s) that have not commenced distribution,
shall be paid to the Participant in a lump sum on the Payment Date following the
Participant’s Termination of Service.


6.3Death Benefits. Notwithstanding any provision in this Plan to the contrary,
in the event that the Participant dies prior to complete distribution of his or
her Accounts under the Plan, the Participant’s Beneficiary shall receive a death
benefit equal to the Distributable Amount (or remaining Distributable Amount in
the event installment payments have commenced) credited to the Participant’s
Deferral Accounts and Bank Contribution Account in a lump sum on the Payment
Date following the Participant’s death.


6.4Scheduled Distributions.
 
(a)Scheduled Distribution Election. Participants shall be entitled to designate
one or more Deferral Accounts as Scheduled Distribution Accounts in accordance
with Section 3.5 (each, a “Scheduled Distribution Account”). In the case of a
Participant who has elected to receive a Scheduled Distribution, such
Participant shall receive the Distributable Amount, with respect to the
specified deferrals, including earnings thereon, which have been elected by the





--------------------------------------------------------------------------------





Participant to be subject to such Scheduled Distribution election in accordance
with Section 3.5. The Committee shall determine the earliest commencement date
that may be elected by the Participant for each Scheduled Distribution Account
and such date shall be indicated on the Participant Election. The Participant
may elect to receive the Scheduled Distribution Account in a single lump sum or
substantially equal annual installments over a period of up to four (4) years. A
Participant may delay and change the form of payment of a Scheduled Distribution
Account, provided such revised election complies with the requirements of
Section 3.5(b). By way of clarification, the Bank Contribution Account shall not
be distributable as a Scheduled Distribution.
  
(b)Relationship to Other Benefits.
  
(1)In the event of a Participant’s Retirement, Termination of Service or death
prior to the initial Payment Date for one or more Scheduled Distribution
Accounts, the amounts allocated to such Scheduled Distribution Account(s) shall
not be distributed under this Section 6.4, but rather shall be distributed in
accordance with Section 6.1, Section 6.2. or Section 6.3, as applicable.


(2)In the event of a Participant’s Retirement or Termination of Service after
one or more Scheduled Distribution Accounts has commenced installment payments,
such Scheduled Distribution Account(s) shall continue to be paid at the same
time and in the same form as if the Retirement or Termination of Service, as
applicable, had not occurred.


(3)In the event of a Participant’s death after one or more Scheduled
Distribution Accounts has commenced installment payments, the remaining
Distributable Amount in such Scheduled Distribution Account(s) shall be
distributed in accordance with Section 6.3.


6.5Hardship Distributions.
  
(a)Upon a finding that the Participant has suffered a Financial Hardship, in
accordance with Code Section 409A, the Committee may, at the request of the
Participant, accelerate distribution of benefits and/or approve cancellation of
deferral elections under the Plan, subject to the following conditions:


(1)The request to take a Hardship Distribution shall be made by filing a form
provided by and filed with the Committee prior to the end of any calendar month.


(2)Upon a finding that the Participant has suffered a Financial Hardship in
accordance with Treasury Regulations promulgated under Code Section 409A, the
Committee may, at the request of the Participant, accelerate distribution of
benefits and/or approve cancellation of current deferral elections under the
Plan in the amount reasonably necessary to alleviate such Financial Hardship.
The amount distributed pursuant to this Section with respect to the Financial
Hardship shall not exceed the amount necessary to satisfy such Financial
Hardship, plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).





--------------------------------------------------------------------------------









(3)The amount (if any) determined by the Committee as a Hardship Distribution
shall be paid in a single cash lump sum as soon as practicable after the end of
the calendar month in which the Hardship Distribution determination is made by
the Committee.


(b)In the event a Participant receives a hardship distribution under the
Qualified Plan pursuant to Treas. Reg. §1.401(k)-1(d)(3), the Committee may (i)
cancel the Participant’s current deferral elections under this Plan and/or (ii)
preclude the Participant from submitting additional deferral elections pursuant
to Article III, to the extent deemed necessary to comply with Treas. Reg.
§1.401(k)-1(d)(3).


ARTICLE VII
PAYEE DESIGNATIONS AND LIMITATIONS


7.1Beneficiaries.
  
(a)Beneficiary Designation. The Participant shall have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant’s
death. If the Participant names someone other than his or her spouse as a
Beneficiary, the Committee may, in its sole discretion, determine that spousal
consent is required to be provided in a form designated by the Committee,
executed by such Participant's spouse and returned to the Committee. The
Beneficiary designation shall be effective when it is submitted to and
acknowledged by the Committee during the Participant’s lifetime in the format
prescribed by the Committee.
 
(b)Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Committee shall deem the Participant’s estate
to be the Beneficiary and shall direct the distribution of such benefits to the
Participant’s estate.


7.2Payments to Minors. In the event any amount is payable under the Plan to a
minor, payment shall not be made to the minor, but instead such payment shall be
made (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, to act as custodian, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within sixty (60) days after the
date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor.


7.3Payments on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore,





--------------------------------------------------------------------------------





the Committee may direct that such payment be made to any person found by the
Committee, in its sole judgment, to have assumed the care of such person. Any
payment made pursuant to such determination shall constitute a full release and
discharge of any and all liability of the Committee and the Bank under the Plan.


ARTICLE VIII
LEAVE OF ABSENCE


8.1Paid Leave of Absence. If a Participant is authorized by the Participant's
Bank to take a paid leave of absence from employment, and such leave of absence
does not constitute a Separation from Service, (a) the Partici-pant shall
continue to be considered eligible for the benefits provided under the Plan, and
(b) deferrals shall continue to be withheld during such paid leave of absence in
accordance with Article III.


8.2Unpaid Leave of Absence If a Participant is authorized by the Bank to take an
unpaid leave of absence from employ-ment for any reason, and such leave of
absence does not constitute a Separation from Service, such Participant shall
continue to be eligible for the benefits provided under the Plan. During the
unpaid leave of absence, the Participant shall not be allowed to make any
additional deferral elections. However, if the Participant returns to
employment, the Participant may elect to defer for the Plan Year following his
or her return to employment and for every Plan Year thereafter while a
Participant in the Plan, provided such deferral elections are otherwise allowed
and a Participant Election is delivered to and accepted by the Committee for
each such election in accordance with Article III above.


ARTICLE IX
ADMINISTRATION


9.1Committee. The Plan shall be administered by a Committee appointed by the
Board, which shall have the exclusive right and full discretion (a) to designate
the Eligible Executives and Directors who are eligible to participate in the
Plan for a Plan Year, (b) to appoint agents to act on its behalf, (c) to select
and establish Funds, (d) to interpret the Plan (and all Participant Elections),
(e) to decide any and all matters arising hereunder (including the right to
remedy possible ambiguities, inconsistencies, or admissions), (f) to make, amend
and rescind such rules as it deems necessary for the proper administration of
the Plan, (g) to employ agents, attorneys, accountants or other persons (who
also may be employed by or represent the Bank) for such purposes as the
Committee considers necessary or desirable in connection with its duties
hereunder, (g) to make all other determinations and resolve all questions of
fact necessary or advisable for the administration of the Plan, including
determinations regarding eligibility for benefits payable under the Plan, and
(h) to perform any and all other acts necessary or appropriate for the proper
management and administration of the Plan. A majority of the Committee shall
constitute a quorum, and the act of a majority of the members of the Committee
present at a meeting at which a quorum is present shall be the act of the
Committee. All interpretations of the Committee with respect to any matter
hereunder shall be final, conclusive and binding on all persons affected
thereby. No member of the Committee or agent thereof shall be liable for any
determination, decision, or action made in good faith with respect to the Plan.
The Bank will indemnify and hold harmless the members of the Committee and its
agents from and against any and all liabilities, costs, and expenses incurred





--------------------------------------------------------------------------------





by such persons as a result of any act, or omission, in connection with the
performance of such persons’ duties, responsibilities, and obligations under the
Plan, other than such liabilities, costs, and expenses as may result from the
bad faith, willful misconduct, or criminal acts of such persons. By
participating in the Plan, each Participant irrevocably waives and releases any
right or opportunity such Participant might have to assert (or participate or
cooperate in) any Claim arising out of this Plan against any member of the
Committee.
 
9.2Claims Procedure. Any Participant, former Participant or Beneficiary may file
a written claim with the Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit. The Committee shall determine the validity of the claim and communicate
a decision to the claimant promptly and, in any event, not later than ninety
(90) days after the date of the claim. The claim may be deemed by the claimant
to have been denied for purposes of further review described below in the event
a decision is not furnished to the claimant within such ninety (90) day period.
If additional information is necessary to make a determination on a claim, the
claimant shall be advised of the need for such additional information within
forty-five (45) days after the date of the claim. The claimant shall have up to
one hundred eighty (180) days to supplement the claim information, and the
claimant shall be advised of the decision on the claim within forty-five (45)
days after the earlier of the date the supplemental information is supplied or
the end of the one hundred eighty (180) day period. Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (a) the specific reason or reasons
for the denial, (b) specific reference to any provisions of the Plan (including
any internal rules, guidelines, protocols, criteria, etc.) on which the denial
is based, (c) description of any additional material or information that is
necessary to process the claim, and (d) an explanation of the procedure for
further reviewing the denial of the claim and shall include an explanation of
the claimant’s right to pursue legal action in the event of an adverse
determination on review.


9.3Review Procedures. Within sixty (60) days after the receipt of a denial on a
claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Committee and shall be a full and fair review. The claimant shall have the right
to review all pertinent documents. The Committee shall issue a decision not
later than sixty (60) days after receipt of a request for review from a claimant
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision shall be rendered as soon as
possible but not later than one hundred twenty (120) days after receipt of the
claimant’s request for review. The decision on review shall be in writing and
shall include specific reasons for the decision written in a manner calculated
to be understood by the claimant with specific reference to any provisions of
the Plan on which the decision is based and shall include an explanation of the
claimant’s right to pursue legal action in the event of an adverse determination
on review.


ARTICLE X
MISCELLANEOUS


10.1Termination of Plan. Although the Bank anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Bank will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Bank reserves the right





--------------------------------------------------------------------------------





to terminate the Plan with respect to all of its Participants. In the event of a
Plan termination, no new deferral elections shall be permitted for the affected
Participants and such Participants shall no longer be eligible to receive new
Bank Contributions. However, after the Plan termination the Account balances of
such Participants shall continue to be credited with deferrals attributable to
any deferral election that was in effect prior to the Plan termination to the
extent deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to be credited or debited to
such Participants’ Account balances pursuant to Article IV. In addition,
following a Plan termination, Participant Account balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(ix) or as otherwise permitted under Code Section 409A, the Bank
may provide that upon termination of the Plan, all Account balances of the
Participants shall be distributed, subject to and in accordance with any rules
established by the Bank deemed necessary to comply with the applicable
requirements and limitations of Code Section 409A.


10.2 Amendment.    Amendment The Bank may, at any time, amend or modify the Plan
in whole or in part. Notwithstanding the foregoing, no amendment or modification
shall be effective to decrease the value of a Participant's vested Account
balance in existence at the time the amendment or modification is made.


10.3Unsecured General Creditor. The benefits paid under the Plan shall be paid
from the general assets of the Bank, and the Participant and any Beneficiary or
their heirs or successors shall be no more than unsecured general creditors of
the Bank with no special or prior right to any assets of the Bank for payment of
any obligations hereunder. It is the intention of the Bank that this Plan be
unfunded for purposes of ERISA and the Code.


10.4Restriction Against Assignment. The Bank shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or entity. No part of a Participant’s Accounts shall be liable for
the debts, contracts, or engagements of any Participant, Beneficiary, or their
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. No part of a Participant’s Accounts shall be
subject to any right of offset against or reduction for any amount payable by
the Participant or Beneficiary, whether to the Bank or any other party, under
any arrangement other than under the terms of this Plan.
 
10.5Withholding. The Participant shall make appropriate arrangements with the
Bank for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other employee tax or other requirements
applicable to the granting, crediting, vesting or payment of benefits under the
Plan. There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes that are
required to be withheld by the Bank in respect to such payment or this Plan. To
the extent permissible under Code Section 409A, the Bank shall have the right to
reduce any payment (or other Compensation) by the amount of cash sufficient to
provide the amount of said taxes.





--------------------------------------------------------------------------------







 
10.6Code Section 409A. The Bank intends that the Plan comply with the
requirements of Code Section 409A (and all applicable Treasury Regulations and
other guidance issued thereunder) and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Bank makes no
representation that the Plan complies with Code Section 409A. Notwithstanding
anything in this Plan (or any Participant Election) to the contrary, in the
event the Account of a Participant who should become a “specified employee”
(within the meaning of Code Section 409A and Treasury Regulations thereunder)
becomes payable due to such Participant’s Separation from Service, then such
payment shall not be made or commence until the earliest of (i) the expiration
of the six (6) month period measured from the date of the Participant’s
Separation from Service or (ii) the date of the Participant’s death following
such Separation from Service. Upon the expiration of the foregoing deferral
period, any payment which would have otherwise been made during that period in
the absence of the foregoing shall be made to the Participant or the
Participant’s Beneficiary. Except as provided in Code Section 409A and Treasury
Regulation section 1.409A-3(j)(4) and the express provisions of this Plan,
neither a Participant nor the Bank can accelerate the time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of the Plan.


10.7Effect of Payment; Claims. Any payment made in good faith to a Participant
or the Participant’s Beneficiary shall, to the extent thereof, be in full
satisfaction of all claims against the Committee, its members and the Bank. A
Participant’s sole remedy for any claim, liability or obligation of any nature,
arising out of or relating to this Plan or an alleged breach of this Plan
(collectively, “Claims”) shall be against the Bank, and no Participant shall
have any claim or right of any nature against any affiliate of the Bank or any
owner or existing or former director, officer or employee of the Bank or any
affiliate (including the Board and the Committee). The individuals and entities
described above in this Section 10.7 (other than the Bank) shall be third-party
beneficiaries of this Plan for purposes of enforcing the terms of this Section
10.7.
 
10.8Errors in Account Statements, Deferrals or Distributions. In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered. In the event of an
operational error, including, but not limited to, errors involving deferral
amounts, overpayments or underpayments, such operational error shall be
corrected in a manner consistent with and as permitted by any correction
procedures established under Code Section 409A. If any portion of a
Participant’s Account(s) under this Plan is required to be included in income by
the Participant prior to receipt due to a failure of this Plan to comply with
the requirements of Code Section 409A, the Committee may determine that such
Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A, or (ii) the unpaid vested Account balance.


10.9Domestic Relations Orders. Notwithstanding any provision in this Plan to the
contrary, in the event that the Committee receives a domestic relations order,
as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s vested interest in the
Participant’s benefits under the Plan to such spouse or former spouse to the
extent necessary to





--------------------------------------------------------------------------------





fulfill such domestic relations order, provided that such distribution is in
accordance with the requirements of Code Section 409A.


10.10Employment / Service Not Guaranteed. Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to continue the provision of services in any
capacity whatsoever to the Bank.


10.11No Guarantee of Tax Consequences. The Bank, Board and Committee make no
commitment or guarantee to any Participant that any federal, state or local tax
treatment will apply or be available to any person eligible for benefits under
the Plan and assume no liability whatsoever for the tax consequences to any
Participant.


10.12Successors of the Bank. The rights and obligations of the Bank under the
Plan shall inure to the benefit of, and shall be binding upon, the successors
and assigns of the Bank.


10.13Notice. Any notice or filing required or permitted to be given to the Bank
or the Participant under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, in the case of the
Bank, to the principal office of the Bank, directed to the attention of the
Committee, and in the case of the Participant, to the last known address of the
Participant indicated on the employment records of the Bank. Such notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification. Notices to the Bank may be permitted by electronic communication
according to specifications established by the Committee.


10.14Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.


10.15Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.


10.16Governing Law. The Plan is intended to constitute an unfunded plan for a
select group of management or highly compensated employees and rights hereunder
shall be governed by the laws of the State of Texas. The bank is a governmental
entity and this Plan is not subject to ERISA.


10.17Entire Agreement. Unless specifically indicated otherwise, this Plan
supersedes any and all prior communications, understandings, arrangements or
agreements between the parties, including the Bank, the Board, the Committee and
any and all Participants, whether written, oral, express or implied relating
thereto.
* * * * * * * *





--------------------------------------------------------------------------------









    
IN WITNESS WHEREOF, the Board of Directors of the Bank has approved the adoption
of this Plan as of the Effective Date and has caused the Plan to be executed by
its duly authorized representative this 26th day of September, 2016.


FEDERAL HOME LOAN BANK OF DALLAS
By     /s/ Brehan Chapman    
Name Brehan Chapman    
Title EVP, CAO    












































































Signature Page to the
Federal Home Loan Bank of Dallas 2017 Deferred Compensation Plan



